ACCEPTED
                                                                                           12-15-00001-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      4/23/2015 4:11:27 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-15-00001-CR                                                 CLERK


 OSCAR PERKINS                             §    IN THE
                                           §
 VS.                                       §    TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §    OF APPEALS             TYLER, TEXAS
                                                                  4/23/2015 4:11:27 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114TH Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Oscar Perkins and numbered 114-

       1209-14.

3.     Appellant was convicted of Assault Causes Bodily Injury to Family Member.

4.     Appellant was assessed a sentence of life confinement in TDCJ-ID.

5.     Notice of Appeal was given on January 2, 2015.

6.     The Clerk's Record was filed on February 2, 2015; the Reporter's Record was

       filed on March 24, 2015.

7.     The Appellant’s Brief is due on April 23, 2015. Counsel requests the Court an

       extension of thirty (45) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

             A.     Appellant’s Brief in Fredrick Perkins v. State of Texas, cause no.

                    12-14-00290-CR on April 3, 2015 with no further extensions;

             B.     Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-

                    00309-CR on April 10, 2015 with no further extensions;
             C.     Appellant’s Brief in Robert Bagwell v. State of Texas, cause no.

                    12-14-00248-CR on April 10, 2015 with no further extensions; and

             D.     Petition for Discretionary Review in Joseph Sullivan v. State of

                    Texas, cause no. PD-00270-15 on April 13, 2015 with no further

                    extensions.

9.    Counsel has appeared in numerous hearings in state and federal court over the

last thirty days, including hearings in the Eastern District of Texas - Tyler Division,

and hearings in Smith and Van Zandt Counties. Counsel attended the capital murder

seminar in Plano, Texas on March 23, 2015 through March 26, 2015. Additionally,

Counsel served as a sponsor/chaperone for the All Saints Choir when they performed

at Carnegie Hall in New York on April 2, 2015 through April 6, 2015. Lastly, Counsel

attended a CLE planning meeting with the State Bar of Texas for this year’s Advanced

Criminal Law Seminar on April 16, 2015 through April 17, 2015 in Austin, Texas.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

             A.     Appellant’s Brief in Robert Whitener v. State of Texas, cause no.

                    12-15-00006-CR on April 29, 2015;

             B.     Appellant’s Brief in Larry Maples v. State of Texas, cause no. 12-

                    14-00337-CR on May 1, 2015;

             C.     Appellant’s Brief in Donald Powell v. State of Texas, cause no. 12-

                    14-00355-CR on May 4, 2015;

             D.     Appellant’s Brief in Jason Claire Reese v. State of Texas, cause

                    no. 12-14-00363-CR on May 5, 2015;

             E.     Appellant’s Brief in Christopher Thurman v. State of Texas, cause

                    no. 12-15-00007-CR on May 9, 2015;

             F.     Appellant’s Brief in Joe Pittman v. State of Texas, cause no. 12-

                    15-00009-CR May 18, 2015;

             G.     Appellant’s Brief in Sydney Lynch v. State of Texas, cause no. 12-

                    15-00088-CR on May 20, 2015;
            H.     Appellant’s Brief in Harold Bass v. State of Texas, cause no. 12-

                   15-00071-CR upon the completion of the Reporter’s Record;

            I.     Appellant’s Brief in Arron McLarey v. State of Texas, cause no.

                   12-15-00084-CR upon the completion of the Reporter’s Record; and

            J.     Appellant’s Brief in Christopher McLemore v. State of Texas,

                   cause no. 12-15-00091-CR upon the completion of the Reporter’s

                   Record.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (45) days, and for such other and further

      relief as the Court may deem appropriate.



                                        Respectfully submitted,



                                        Law Office of James W. Huggler, Jr.
                                        100 E. Ferguson, Suite 805
                                        Tyler, Texas 75702
                                        Tel: (903) 593-2400
                                        Fax: (903) 593-3830

                                        By: /S/ James W. Huggler, Jr.
                                        James W. Huggler, Jr.
                                        State Bar No. 00795437
                                        Attorney for APPELLANT
                            CERTIFICATE OF SERVICE


      This is to certify that on April 23, 2015, a true and correct copy of the above and

foregoing document was served on Mike West, Smith County District Attorney’s Office,

100 North Broadway Ave., 4th Floor, Smith County Courthouse, Tyler, Texas 75702,

by regular mail, fax, hand delivery, or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.